Citation Nr: 0940818	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbar strain, myositis, and degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1991 to 
July 1991, to include service in the Southwest Asia theater 
of operations.  He had additional active service with the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
lumbar strain and myositis; degenerative joint disease 
lumbosacral spine with an initial disability rating of 10 
percent, effective May 24, 2004.   The Veteran expressed 
disagreement with the assigned disability rating and 
perfected a substantive appeal.


FINDINGS OF FACT

1.  Prior to June 13, 2008, the Veteran's back disability was 
not productive of forward flexion of the thoracolumbar spine 
of less than 60 degrees; combined range of motion of the 
thoracolumbular spine of less than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal spinal contour.  

2.  From June 13, 2008, the Veteran's back disability 
revealed muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  There was evidence of reverse lordosis.

3.  The Veteran's back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

4.  The Veteran's back disability has not been productive of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes having a total duration of least 4 
weeks but less than 6 weeks during the past 12 months at any 
time covered by the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for lumbar strain, myositis, and degenerative joint 
disease of the lumbosacral spine, prior to June 13, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242 
(2009).  

2.  The criteria for a staged 20 percent disability rating, 
but not greater, for lumbar strain, myositis, and 
degenerative joint disease of the lumbosacral spine, from 
June 13, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5242 (2009).  

3.  The criteria for a separate 10 percent disability rating 
for right-sided mild incomplete paralysis of the sciatic 
nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, September 2004, March 
2006, and November 2006, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In the March  2006 letter, 
the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this appeal is of initial ratings, fully satisfactory 
notice was delivered after the claim was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in June 2008.  The Veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had additional 
notice been provided.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2009).  Service medical records have been 
associated with the claims file.  All identified and 
available VA treatment records have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claim.  Thus, the duties to notify and assist have been met. 

Increase disability rating

In a rating decision dated in April 2005, the RO granted 
service connection for lumbar strain, myositis, and 
degenerative joint disease of the lumbosacral spine, 
assigning a 10 percent disability rating effective May 24, 
2004.  The Veteran has appealed this initial rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

This appeal arises from an initial grant of service 
connection, which assigned the initial disability rating.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. at 
119 (1999).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic code provisions; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  See also 38 C.F.R. § 4.14 (2009) (precluding the 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Veteran's lumbar strain, myositis, and degenerative joint 
disease of the lumbosacral spine has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Under this diagnostic code provision, a 10 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; combined range of motion of the thoracolumbular 
spine greater than 120 degrees but not more than 235 degrees; 
or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbular spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  For 
VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine; and the maximum 
100 percent disability rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2000) (the General Rating Formula for 
Diseases and Injuries of the Spine are used for conditions 
which result in symptoms such as pain (with or without 
radiation), stiffness, or aching of the area of the spine 
affected by residuals of injury or disease).

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

The rating schedule also includes criteria for rating 
intervertebral disc disease.  A 20 percent disability rating 
is warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A disability rating of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least 4 
weeks but less than 6 weeks during the past 12 months.  The 
maximum 60 percent disability rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The criteria direct that intervertebral disc 
syndrome be rated either on the total duration of 
incapacitating episodes over the past 12 months or under 
either the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher disability 
rating.

For purposes of rating under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran reported low 
back pain in June 2003.  The diagnosis was mild low back 
pain.  He also reported low back pain intermittently from 
October 2003 to December 2003.  The diagnosis was persistent 
back pain.  He was placed on physical profile from November 
2003 until February 2004.  

A VA examination report dated in August 2004 shows that the 
Veteran reported progressive low back pain and right side 
numbness beginning in June 2003.  He stated that the low back 
pain may be related to repetitive heavy lifting.  He reported 
flare-ups two to three times per week of moderate intensity 
that would last one hour.  He stated that his flare-ups were 
precipitated by bending activities and standing for more than 
20 minutes, and would be alleviated with medication.  He 
reported that during flare-ups he was unable to lift, run, or 
perform repetitive bending activities.  He had right thigh 
numbness and bilateral lower extremity weakness.  He had no 
history of weight loss, fever, malaise, dizziness, visual 
disturbance, bladder complaints, bowel complaints or erectile 
dysfunction.  The Veteran did not use a cane, crutch, walker, 
or lumbosacral brace.  He stated he was able to walk for 30 
minutes or for one-and-a-half miles.  

Physical examination found flexion to 80 degrees, extension 
to 20 degrees, right lateral flexion to 30 degrees, left 
lateral flexion to 45 degrees, and bilateral rotation to 45 
degrees.  There was no evidence of painful motion.  Upon 
repetitive back motion, there was no evidence of fatigue, 
pain, weakness, or lack of endurance.  There was no evidence 
of muscle spasm, guarding, tenderness, or abnormal gait.  
There was no ankylosis.  Neurological examination revealed 
decreased sensation to pinprick of the right L3, L4, L5, and 
S1 segments.  The tone was normal for the lower extremity 
muscles and there was no muscle atrophy of the thigh and calf 
musculature.  Patellar tendon reflex was 1 bilaterally and 
the Achillean tendon reflex was 2 bilaterally.  Lasegue's 
sign was negative for both lower extremities.  There was no 
history or evidence of incapacitating episodes for the last 
12 months requiring bedrest by a physician due to 
intervertebral disc syndrome.  Diagnosis was lumbar 
degenerative changes.  

A VA examination report dated in August 2006 shows that the 
Veteran reported pain localized at the paravertebral muscles 
of the lumbosacral spine with no radiation with a duration of 
three to six hours.  He described flare-ups with a severity 
of 3/10 affecting him at least once or twice a week with a 
duration of one to two hours.  Precipitating factors included 
prolonged standing, bending forward, prolonged sitting, and 
prolonged driving.  The Veteran denied additional limitation 
of motion.  He also denied general malaise, dizziness, 
bladder or bowel complaints, or erectile dysfunction.  The 
examiner noted that the Veteran was independent in self-care 
and activities of daily living.  He worked full-time as a 
security guard without accommodations or restrictions due to 
back pain.  

Physical examination found flexion to 80 degrees with pain in 
the last 20 degrees and a functional loss of 10 degrees, 
extension to 30 degrees with pain in the last 10 degrees and 
no functional loss, right and left lateral flexion to 20 
degrees with pain in the last 10 degrees and a functional 
loss of 10 degrees.  Left lateral rotation was to 20 degrees 
with pain in the last 10 degrees and a functional loss of 10 
degrees.  Combined range of motion of the thoracolumbular 
spine was greater than 120 degrees but not more than 235 
degrees.  The Veteran exhibited pain grimacing after 
repetitive motion but showed no weakness, fatigue, or further 
functional loss.  The Veteran reported problems performing 
below waist activities or bending forward.  There was 
tenderness upon palpation at the paravertebral muscles of the 
lumbosacral spine accompanied by spasms and guarding.  There 
was no evidence of ankylosis, abnormal kyphosis or scoliosis.  
There was evidence of reversed lordosis.  Neurological 
examination revealed no pinprick deficits or decreased 
sensation in the lower extremities.  There was normal tone 
and strength of 5/5 in both lower extremities.  Lasegue's 
sign was negative bilaterally.  The Veteran denied 
hospitalization, recommended bedrest, or having the onset or 
appearance of neurological deficit during the last year.  The 
examiner noted that the Veteran did not show decreased 
pinprick sensation in dermatomes L4 to S1 in the right side.

A VA examination report dated in June 2008 shows that the 
Veteran reported moderate pain lasting three to seven days.  
He stated that he experienced pain daily.  He reported acute 
radiation of pain down his right leg.  Physical examination 
found flexion to 70 degrees with pain at 50 degrees ending at 
70 degrees; there was additional limitation of motion to 65 
degrees due to pain.  Extension was to 15 degrees with pain 
at 10 degrees ending at 15 degrees; there was additional 
limitation of motion to 10 degrees due to pain.  Lateral 
flexion was to 30 degrees bilaterally with no additional 
limitation of motion on repetitive use.  Bilateral rotation 
was to 30 degrees with no additional limitation of motion on 
repetitive use.  Combined range of motion of the 
thoracolumbular spine was greater than 120 degrees but not 
more than 235 degrees.  There was no spasm, atrophy, guarding 
or weakness.  There was pain with motion and tenderness.  The 
examiner found muscle spasm, localized tenderness, or 
guarding severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  There was no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, or scoliosis.  
There was evidence of reverse lordosis.  Lasegue's sign was 
positive.  The examiner noted that the Veteran was employed 
as a fulltime security officer.  He did not lose time from 
work during the last 12 months.  The examiner noted that the 
Veteran's back condition had significant effects, including 
decreased mobility and pain, on the Veteran's usual 
occupation.  There were moderate effects on the Veteran's 
chores, shopping, recreation, traveling, bathing, and 
dressing.  There Veteran experienced severe effects in 
exercise and sports due to his back problem.  

The evidence does not show that an initial disability rating 
in excess of 10 percent is warranted prior to June 13, 2008.  
The August 2006 VA examination report showed that his 
combined range of motion was greater than 120 degrees even 
when taking into account pain on motion.  There was no 
evidence of muscle spasms or guarding severe enough to result 
in an abnormal gait or spinal contour.  There were no effects 
on the Veteran's activities of daily living.  He was working 
full-time as a security guard without any accommodations or 
restrictions due to back pain.  The examination report 
specifically took into account pain on motion and determined 
that pain was objectively demonstrated at 80 degrees of 
flexion, 30 degrees of extension, 20 degrees on right lateral 
flexion, and 20 degrees on left lateral flexion.  The 
examiner conducted a complete physical examination and also 
recorded the symptoms reported by the Veteran.  The Veteran 
has not submitted medical evidence showing his range of 
motion was worse than objectively reported in the above-
referenced examination report.  

The evidence shows that an increased staged rating of 20 
percent is warranted from  June 13, 2008.  Although the 
evidence showed a combined range of motion greater than 120 
degrees, the June 2008 examiner found muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  There was evidence 
of reverse lordosis.  The examiner also noted that the 
Veteran's back condition had significant effects, including 
decreased mobility and pain, on the Veteran's usual 
occupation.  

However, the preponderance of the evidence of record of the 
Veteran's manifestations of his back condition reveals that 
at no time during the period on appeal does the Veteran's 
back condition warrant a disability rating in excess of 20 
percent.  The preponderance of the evidence reveals that at 
no time during the period on appeal does the Veteran's back 
disability manifest forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine at any time covered by the appeal.  

Also pertinent in this case is whether an increased 
disability rating is warranted under the criteria for 
intervertebral disc syndrome used for evaluating 
incapacitating episodes.  However, the Veteran's lumbar 
strain and myositis has not been shown to have resulted in 
incapacitating episodes (requiring bed rest/treatment 
prescribed by a physician) having a total duration of two to 
four weeks, or at least four weeks, but less than six weeks 
during the past twelve months.  In this regard, the Veteran 
denied incapacitating episodes.  As such, an increased 
evaluation for incapacitating episodes under Diagnostic Code 
5243 is not warranted.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  In each of the 
aforestated VA examinations, the examiner indicated that 
there were no additional limitations of fatigue, weakness or 
incoordination.

Additionally, as noted above, the schedule provides for a 
separate disability rating for any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
The medical evidence of record has shown that there were no 
associated features such as weight loss, fevers, malaise, 
dizziness, visual disturbances, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction.  As such, there is 
no other provision under which an additional separate 
disability rating may be assigned for his disability.  Id.

The Board notes, however, that the medical evidence has 
consistently shown throughout the course of this appeal that 
that the Veteran has had right sided numbness down his right 
lower extremity due to his back disability.  Under Diagnostic 
Code 8520, a 10 percent disability rating is warranted for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
disability rating requires moderate incomplete paralysis of 
the sciatic nerve; a 40 percent disability rating requires 
moderately severe incomplete paralysis; a 60 percent 
disability rating requires severe incomplete paralysis with 
marked muscular atrophy; and an 80 percent disability rating 
requires complete paralysis of the sciatic nerve.  When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  In 
light of the medical evidence that consistently shows that he 
has right sided numbness down his right lower extremity due 
to his back disability, the Board finds that the evidence 
supports the Veteran's entitlement to a separate 10 percent 
disability rating, and no more, under Diagnostic Code 8520, 
for disability comparable to mild incomplete paralysis of the 
sciatic nerve of his right lower extremity.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  In 
June 2008 the Veteran denied missing work during the 
preceding 12 month period.  The evidence does not show that 
the Veteran's service-connected lumbar strain and myositis 
has resulted in marked interference with his earning capacity 
or employment beyond that interference contemplated by the 
assigned disability ratings, nor that it has necessitated 
frequent periods of hospitalization.  The Board therefore 
finds that the impairment resulting from the Veteran's lumbar 
strain and myositis is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial disability rating greater than 10 percent for 
lumbar strain, myositis, and degenerative joint disease of 
the lumbosacral spine, prior to June 13, 2008, is denied.

A staged 20 percent disability rating, but not greater, for 
lumbar strain, myositis, and degenerative joint disease of 
the lumbosacral spine, from June 13, 2008, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A separate 10 percent disability rating for mild incomplete 
paralysis of the sciatic nerve of the right lower extremity, 
is granted, subject to the law and regulations governing 
payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


